Order of the Supreme Court, Bronx *307County (Hansel McGee, J.), entered September 28, 1987, which denied the petitioner bank, as conservator of the property of Viola Doyle, commissions on moneys paid over to the executor of her estate, unanimously reversed to the extent appealed from, on the law, and the full amount of commissions requested granted, without costs.
In 1977, the petitioner bank was appointed the conservator of the property of Viola Doyle, who subsequently died in 1984. The bank made a final accounting before paying over to the estate’s executor the moneys in its possession. In settling that final account, the IAS court reduced the bank’s commissions from $35,526.45 to $24,714.54 and stated that "no commissions [are] being awarded on the amount turned over to the legal representative of the estate of the deceased, as this does not constitute a disbursement for the benefit of the conservatee who is no longer living but serves the interest of the heirs for whose benefit the conservator was not appointed to act or promote.”
While, at the time of its decision, the IAS court did not have the benefit of our recent opinion in Matter of Hellman (137 AD2d 394), we there decided otherwise and apply that ruling here. Concur — Kupferman, J. P., Sullivan, Ross, Carro and Smith, JJ.